UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2016 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50571 RESPONSE BIOMEDICAL CORP. (Exact name of registrant as specified in its charter) Vancouver, British Columbia, Canada 98 -1042523 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1781 - 75th Avenue W. Vancouver, British Columbia, Canada, V6P 6P2 (Address of principal executive offices) (604)456-6010 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes
